Citation Nr: 1737792	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for adjustment disorder with depression.

2. Entitlement to a rating in excess of 30 percent for ulcerative colitis.

3. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of increased rating for adjustment disorder with depression and ulcerative colitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and service-connected disabilities prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran has established service connection for adjustment disorder with depression, evaluated as 70 percent disabling; ulcerative colitis, evaluated as 30 percent disabling; lumbosacral strain, evaluated as 10 percent disabling; and anal fistula associated with ulcerative colitis, evaluated as noncompensable (0 percent disabling).  His combined rating is 80 percent.  Therefore, the schedular criteria for TDIU rating are met.

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In his September 2009 application for TDIU the Veteran reported that he had last worked full-time as a blinds installer in 2005.  He reported that his service-connected adjustment disorder with depression prevented him from employment.  He described that between 2003 and 2005 he lost 8 days of work due to his adjustment disorder.  

In a September 2009 letter, the Veteran's VA provider opined that based on her psychiatric treatment of the Veteran and a review of his psychiatric history, the Veteran was "completely disabled due to [his] mental disorders, Chronic Adjustment Disorder with Major Depressive features, and [his] medical disorder colitis."  She also opined that "this total and complete disability is permanent." 

In a statement received in March 2010, the Veteran reported that he had trouble keeping a job due to his ulcerative colitis.  He described that he has to use the bathroom 6-10 times a day.  He reported that his medication for his ulcerative colitis made him depressed, have no energy, and other side effects.

On April 2010 VA psychiatric examination, the Veteran reported that he had last worked in 2005 and he had last worked in landscaping.  He reported that his ulcerative colitis prevents him from working because he has to use the restroom many times during the day and his medication makes him feel tired and inefficient.  The examiner opined that the Veteran's psychiatric disorders caused a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner also opined that "the Veteran's inability to work efficiently appears to be largely secondary to ulcerative colitis," and "it seems more likely than not that his depressive symptomatology is not precluding his ability to work.  It is likely that his depressive symptomatology does increase when his ulcerative colitis flares up and at those times his depressive symptomatology may cause a decrease in his work efficiency to some degree." 

In an August 2011 statement, a potential employer described that he would have hired the Veteran to be a car detailer for his limousine company, but did not because of the Veteran's ulcerative colitis.  He explained that the Veteran's colitis made him unreliable due to having to missing work or having to leave work unexpectedly.  

On February 2012 VA intestinal condition examination the examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress, with flare-ups occurring every 2-3 weeks.  The examiner opined that the Veteran's ulcerative colitis did not impact his ability to work.  

In a March 2012 VA mental health evaluation note, the Veteran reported that he had been unemployed for 10 years, during which time he began abusing prescription drugs.  He reported he had not used drugs since January 2012.  He reported that his longest period of employment in the last 10 years was 6 months, when he worked in landscaping.  He described his problems on the job included problems with colitis and the side effects of his psychiatric medication which caused excessive daytime drowsiness.  

On March 2013 VA psychiatric examination the Veteran reported that he worked sporadically since his discharge from service, his medical issues limit his employability, and he had not worked in the previous 2-3 years.  He also reported that during this time he used OxyContin.  The examiner opined that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity.  

On March 2013 VA intestinal condition examination the examiner opined that the Veteran's ulcerative colitis impacted his ability to work.  The examiner noted the Veteran reported that he could not work due to his temper and ulcerative colitis, and that the Veteran's symptoms required him to need to be able to take breaks at work to defecate when necessary.  

In a June 2013 letter, the Veteran's VA provider again opined that based on her psychiatric treatment of the Veteran and a review of his psychiatric history, the Veteran was "completely disabled due to [his] mental disorders, Chronic Adjustment Disorder with Major Depressive features, and [his] medical disorder colitis."  She explained further that the Veteran had "chronic severe symptoms which limited [his] functioning in most areas, including social, occupational, educational, and interpersonal.  Based on [her] multiple assessments of [the Veteran], he has severe impairment including chronic serious impairment in mood, thinking and judgment." 

At the December 2016 videoconference hearing, the Veteran testified that he had last worked 10 to 15 years ago, when he hung vertical blinds.  He testified that he would miss work and "always had to go to the bathroom," so the job lasted about a week.  He testified that he was a high school graduate and had spent a month in college after service.  With regards to his service-connected adjustment disorder with depression, the Veteran testified that he was not able to sleep a lot, had a short temper, had a lack of motivation and concentration, and did not like talking to or being around people.  The Veteran also testified that he was not sure if he could perform a job that required him to sit at a desk by himself for eight hours because he had to go to the bathroom all the time, his lack of sleep, and his lack of concentration and motivation.

In this case, the Veteran is not currently working and has not been employed since 2005.  The Veteran testified that during his last job he had to miss work and frequently use the bathroom due to his service-connected ulcerative colitis.  He also testified that because of the symptoms of his service-connected adjustment disorder and ulcerative colitis he was not sure if he could perform a job that required him to sit at a desk by himself all day. 

The Board finds that the Veteran's service-connected disabilities preclude him from being able to maintain substantial gainful employment.  The Veteran's VA provider opined in letters in September 2009 and June 2013 that based on her treatment and review of his treatment record, he was "completely disabled" due to his service-connected adjustment disorder and ulcerative colitis.  Further, while the February 2012 VA intestinal condition examiner opined that the Veteran's ulcerative colitis did not impact his ability to work, the April 2010 VA psychiatric examination, March 2012 VA mental health evaluation note, and March 2013 VA intestinal condition examination all noted that the Veteran's ulcerative colitis impacted his ability to work efficiently.  Additionally, a potential employer of the Veteran's stated he did not hire the Veteran specifically because his service-connected ulcerative colitis made him unreliable.  

Accordingly, the Board finds that the Veteran was precluded from securing and following substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran was last afforded VA examinations for both his adjustment disorder with depression and ulcerative colitis in March 2013.  At the December 2016 videoconference hearing the Veteran testified that he has experienced worsening symptoms of both of his service-connected disabilities since his last examinations.  

Regarding the Veteran's adjustment disorder, the Veteran testified of experiencing trouble concentrating, a lack of appetite, and having a short temper.  These symptoms were not noted at the time of the Veteran's March 2013 examination.  Additionally, the Veteran's VA provider described worsening symptoms in her June 2013 letter.  The March 2013 examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, and the Veteran's provider opined that his symptoms were worse, resulting in "chronic severe symptoms which limited [his] functioning in most areas, including social, occupational, educational, and interpersonal."

Regarding the Veteran's ulcerative colitis, the Veteran testified to experiencing weight loss, lack of energy, and loss of appetite.  These symptoms were also not noted at the time of the Veteran's March 2013 examination.  

Thus, as the record indicates a potential worsening of the Veteran's conditions since the last examinations and the last examinations were more than four years ago, new examinations should be obtained on remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his adjustment disorder with depression and ulcerative colitis since August 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his adjustment disorder with depression.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the adjustment disorder with depression.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should consider and discuss as necessary the Veteran's testimony and the Veteran's VA provider's June 2013 letter.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate. 

3. The RO should also schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his ulcerative colitis.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the ulcerative colitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

4. The AOJ should then review the record and re-adjudicate the claims.  If either of the claims remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


